Name: Commission Regulation (EEC) No 2468/86 of 31 July 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  executive power and public service;  civil law;  distributive trades;  plant product
 Date Published: nan

 No L 211 / 18 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2468/86 of 31 July 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2329/85 is hereby amended as follows : 1 . The last indent of the second paragraph of Article 4 is replaced by the following : '  keep all the documents relative to the transaction concerned, which shall include his financial accounts and certified copies of contracts and delivery declarations, available for inspection by the agency designated by the Member State .' 2 . In Article 5 (3) the words 'during the 1985/86 mark ­ eting year' are deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (8 ) thereof, Whereas Article 13 of Commission Regulation (EEC) No 2329/85 (2), as last amended by Regulation (EEC) No 602/86 (3), provides for the control measures to be carried out regarding entitlement to the aid ; whereas in order to assist the competent agency in carrying out these measures it is necessary for the first purchaser to retain copies of contracts with producers and delivery declara ­ tions ; Whereas Article 5 (3) of Regulation (EEC) No 2329/85 provides for provisional approval of the first purchaser and this approval becomes final as soon as the Member State concerned is satisfied that the conditions for approval have been fulfilled ; whereas this procedure was a trial measure limited to the 1985/86 marketing year ; whereas, in the light of experience, this measure has proved efficient and should therefore be continued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 218 , 15 . 8 . 1985, p. 16 . 3 OJ No L 58 , 1 . 3 . 1986, p. 24 .